Case 18-31754-5-mcr   Doc 328 Filed 04/03/19 Entered 04/03/19 15:25:50   Desc
                         Main Document    Page 1 of 6
Case 18-31754-5-mcr   Doc 328 Filed 04/03/19 Entered 04/03/19 15:25:50   Desc
                         Main Document    Page 2 of 6
Case 18-31754-5-mcr   Doc 328 Filed 04/03/19 Entered 04/03/19 15:25:50   Desc
                         Main Document    Page 3 of 6
Case 18-31754-5-mcr   Doc 328 Filed 04/03/19 Entered 04/03/19 15:25:50   Desc
                         Main Document    Page 4 of 6
Case 18-31754-5-mcr   Doc 328 Filed 04/03/19 Entered 04/03/19 15:25:50   Desc
                         Main Document    Page 5 of 6
Case 18-31754-5-mcr   Doc 328 Filed 04/03/19 Entered 04/03/19 15:25:50   Desc
                         Main Document    Page 6 of 6
